226 Ga. 526 (1970)
175 S.E.2d 830
LANE
v.
MORRISON, Tax Assessor, et al. MILLER
v.
MORRISON, Tax Assessor, et al.
25792, 25793.
Supreme Court of Georgia.
Argued May 5, 1970.
Decided June 25, 1970.
Jesse DuBose, for appellants.
Carlton S. Brown, for appellees.
HAWES, Justice.
The notices of appeal in these cases are "from the verdict of the jury," the respective verdicts being set forth in the notices of appeal, and "from the order of the Stewart Superior Court overruling [appellant's] motion to declare [an] Act of the General Assembly," as specified and set forth in each notice of appeal, unconstitutional. Though no motions to dismiss the appeals have been filed in this court, we have, in the exercise of the solemn duty devolving upon this court to inquire into its own jurisdiction (Gibson v. Hodges, 221 Ga. 779 (1) (147 SE2d 329)), determined that the appeals are insufficient to give this court jurisdiction. *527 Under repeated rulings of this court, an appeal from the verdict of the jury is not an appeal from a final judgment. Williams v. Keebler, 222 Ga. 437 (150 SE2d 674); Davis v. Davis, 224 Ga. 740 (164 SE2d 816); Head v. Gulf Oil Corp., 225 Ga. 21 (165 SE2d 658); Hurst v. Starr, 226 Ga. 42 (172 SE2d 604). With respect to the appeal from the failure of this court to declare an Act of the legislature unconstitutional, such a judgment is not a final judgment and, therefore, in the absence of a certificate of the trial court, would not be an appealable one. Ga. L. 1965, p. 18; Ga. L. 1968, pp. 1072, 1073 (Code Ann. § 6-701). For these reasons the appeals in these cases must be dismissed.
Appeals dismissed. All the Justices concur.